DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2018/0358435 to Mochizuki et al (hereinafter Mochizuki).
Regarding Claim 12, Mochizuki discloses semiconductor device structure, comprising:
a substrate (10, Fig. 12);
a first nanostructure (14A) over the substrate;
a second nanostructure (14B) over the first nanostructure, wherein the substrate, the first nanostructure, and the second nanostructure are spaced apart from each other;
a gate stack (38) wrapping around the first nanostructure and the second nanostructure;
a first inner spacer (24P) between the substrate and the first nanostructure;
a first low dielectric constant structure (32) between the substrate and the first nanostructure, wherein the first low dielectric constant structure has a first taper end;
a second inner spacer (24P) between the first nanostructure and the second nanostructure; and
a second low dielectric constant structure (32) between the first nanostructure and the second nanostructure, wherein the second low dielectric constant structure has a second taper end (Fig. 12).

Regarding Claim 15, Mochizuki discloses the semiconductor device structure as claimed in Claim 12, wherein the first taper end of the first low dielectric constant structure and the second taper end of the second low dielectric constant structure taper away from the gate stack (Fig. 12).

Regarding Claim 16, Mochizuki discloses the semiconductor device structure as claimed in Claim 12, wherein the first low dielectric constant structure comprises an air gap [0051].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 11,271,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is an obvious variation of subject matter already protected by the cited patent. Below, the pending claim language is compared to equivalent language in the cited patent. The patented language is italicized. 
Pending Clam 17 recites a semiconductor device structure, comprising:
a substrate;
Patented Claim 1 recites a semiconductor device structure, comprising: 
a substrate having a base and a fin over the base; 

a first nanostructure over the substrate;
a second nanostructure over the first nanostructure;
a first nanostructure over the fin and passing through the gate stack; 
a second nanostructure over the first nanostructure and passing through the gate stack, 

a gate stack wrapping around the first nanostructure and the second nanostructure;
a gate stack over a top portion of the fin; 
wherein the gate stack has a first portion and a second portion, the first portion is between the first nanostructure and the fin, and the second portion is between the first nanostructure and the second nanostructure;
 
a first inner spacer between the substrate and the first nanostructure;
a first low dielectric constant structure between the substrate and the first nanostructure, wherein the first low dielectric constant structure has a first width;
a first inner spacer between the first portion and the stressor structure; 
a first low dielectric constant structure in the first inner spacer; and 

a second inner spacer between the first nanostructure and the second nanostructure; and
a second low dielectric constant structure between the first nanostructure and the second nanostructure, wherein the second low dielectric constant structure has a second width, and the first width is different from the second width in a cross-sectional view of the first low dielectric constant structure and the second low dielectric constant structure.
a second inner spacer between the second portion and the stressor structure, wherein the first inner spacer is wider than the second inner spacer; 
a second low dielectric constant structure in the second inner spacer, wherein the first low dielectric constant structure is wider than the second low dielectric constant structure.

The cited patent includes limitations requiring a stressor structure be over the fin and connected to the first nanostructure and the second nanostructure. Stressor structures are found in Claims 3 and 4 of the cited patent and are obvious for the formation of source/drain regions. More significantly, the cited patent requires the second low dielectric constant structure be wider than the first. The pending claim language only requires the widths of the first and second low dielectric constant structures be different. However, if the widths are different, there are only two options available, either the second dielectric constant structure is wider than the first, in which case the cited patent reads on the pending claim, or the first low dielectric constant structure is wider than the second. The latter would have been an obvious modification of the cited patent, which forms low dielectric constant structures to have different cross-sectional profiles. It is also notable that Applicant’s drawings only show the second structure wider than the first. Therefore, the pending claim language is not found to be patentably distinct from the cited patent.
For brevity, the pending dependent claims are matched to relevant claims from the cited patent without repetition of the claim language. 
Pending Claim 18 is obvious in view of patented Claims 10 & 11.
Pending Claim 19 is unpatentable in view of patented Claim 10.
Pending Claim 20 is obvious in view of patented Claim 1.

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 recites a semiconductor device structure, comprising:
a substrate having a base and a fin over the base;
a first nanostructure over the fin;
a second nanostructure over the first nanostructure;
a gate stack wrapping around an upper portion of the fin, the first nanostructure, and the second nanostructure;
a first inner spacer between the fin and the first nanostructure;
a second inner spacer between the first nanostructure and the second nanostructure;
a first low dielectric constant structure in the first inner spacer; and
a second low dielectric constant structure in the second inner spacer, wherein the first low dielectric constant structure is larger than the second low dielectric constant structure.

US PG Pub 2019/0157444 (“Yang”), US PG Pub 2019/0214459 (“Cheng”), US PG Pub 2019/0221483 (“Mulfinger”) and US PG Pub 2020/0083219 (“Kang”) are cited as being examples of relevant references for comparison to Applicant’s work. While the references disclose various embodiments in which inner spacers have different profiles (wider, thicker, etc), they either do not include an element which could be considered as a low dielectric constant structure or the low dielectric constant structures do not differ in their cross-section profiles.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-11 depend on Claim 1 and are allowable for at least the reasons above. 

Claims 13 and 14 require the semiconductor device structure as claimed in Claim 12 further include the first/second low dielectric constant structures being surrounded by the first/second inner spacers, respectively. Mochizuki does not disclose the low dielectric constant structures to be surrounded by the inner spacers and it is not an apparent modification of Mochizuki to include such a configuration. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818